Exhibit 10.12

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

 

diaDexus, Inc.

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
September 23, 2011, by and between Comerica Bank (“Bank”) and diaDexus, Inc.
(“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

1.    DEFINITIONS AND CONSTRUCTION.

1.1     Definitions. As used in this Agreement, all capitalized terms shall have
the definitions set forth on Exhibit A. Any term used in the Code and not
defined herein shall have the meaning given to the term in the Code.

1.2     Accounting Terms. Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP. The term “financial statements” shall include
the accompanying notes and schedules.

2.     LOAN AND TERMS OF PAYMENT.

2.1     Credit Extensions.

(a)     Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

(b)    Growth Capital Advances.

(i)     Subject to and upon the terms and conditions of this Agreement, Bank
agrees to make one (1) Growth Capital Advance to Borrower, on the Closing Date.
The aggregate outstanding amount of Growth Capital Advance shall not exceed the
Growth Capital Line.

(ii)     Interest shall accrue from the date of the Growth Capital Advance at
the rate specified in Section 2.2(a), and shall be payable in accordance with
Section 2.2(c). Any part of the Growth Capital Advance that is outstanding on
Growth Capital Interest Only End Date shall be payable in thirty six (36) equal
monthly installments of principal, plus all accrued interest, beginning on the
23rd day of the first month after the Growth Capital Interest Only End Date, and
continuing on the same day of each month thereafter through the Growth Capital
Maturity Date, when all Obligations under this Agreement shall be due and
payable in full. The Growth Capital Advance, once repaid, may not be reborrowed.
Borrower may prepay the Growth Capital Advance only in accordance with Sections
2.1(b)(iv) and (v) of this Agreement.

(iii)     Borrower shall provide Bank a completed advance request form
substantially in the form of Exhibit C attached hereto (which notice shall be
irrevocable) by facsimile transmission to be received no later than 3:00 p.m.
Pacific time three (3) Business Days before the Closing Date. The notice shall
be signed by a Responsible Officer or its designee and include a copy of the
invoice for any Equipment to be financed. Bank shall be entitled to rely on any
facsimile or telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrower shall indemnify and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance.

 

1

   September 23, 2011



--------------------------------------------------------------------------------

(iv)     If the Growth Capital Advance is accelerated following the occurrence
of an Event of Default, Borrower shall immediately pay to Bank an amount equal
to the sum of: (i) all outstanding principal of the Growth Capital Advance plus
accrued but unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee (if then due hereunder), plus (iv) all other
sums, that shall have become due and payable, including Bank Expenses and
interest at the default rate with respect to any past due amounts.
Notwithstanding (but without duplication with) the foregoing, on the Growth
Capital Maturity Date, if the Final Payment had not previously been paid in full
in connection with the prepayment of the Growth Capital Advance in full,
Borrower shall pay to Bank, the Final Payment in respect of the Growth Capital
Advance.

(v)     Borrower shall have the option to prepay all, but not less than all, of
the Growth Capital Advance advanced by Bank under this Agreement, provided
Borrower (i) provides written notice to Bank of its election to prepay the
Growth Capital Advance at least thirty (30) days prior to such prepayment, and
(ii) pays to Bank on the date of such prepayment an amount equal to the sum of
(A) all outstanding principal of the Growth Capital Advance plus accrued but
unpaid interest thereon through the prepayment date, (B) the Final Payment,
(C) the Prepayment Fee (if then due hereunder), plus (D) all other sums, that
shall have become due and payable but have not been paid, including Bank
Expenses, if any, and interest at the default rate with respect to any past due
amounts.

(vi)     Borrower hereby waives any rights under section 2954.10 of the
California Civil Code or successor statute, with respect to any prepayment (or
similar) costs, fees and or penalties due or to become due and or payable
hereunder.

2.2     Interest Rates, Payments, and Calculations.

(a)     Interest Rate. Except as set forth in Section 2.2(b), the Growth Capital
Advances shall bear interest, on the outstanding daily balance thereof, at a
fixed per annum rate equal to five and one quarter percent (5.25%).

(b)    Late Fee; Default Rate. If any payment is not made within 10 days after
the date such payment is due, Borrower shall pay Bank a late fee equal to the
lesser of (i) five percent (5%) of the amount of such unpaid amount or (ii) the
maximum amount permitted to be charged under applicable law. All Obligations
shall bear interest, from and after the occurrence and during the continuance of
an Event of Default, at a rate equal to five (5) percentage points above the
interest rate applicable immediately prior to the occurrence of the Event of
Default.

(c)     Payments. Interest hereunder shall be due and payable on the 23rd
calendar day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrower’s deposit accounts. Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.

(d)     Computation. All interest chargeable under the Loan Documents shall be
computed on the basis of a three hundred sixty (360) day year for the actual
number of days elapsed.

2.3     Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies. After the occurrence of an
Event of Default, Bank shall have the right, in its sole discretion, to
immediately apply any wire transfer of funds, check, or other item of payment
Bank may receive to conditionally reduce Obligations, but such applications of
funds shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day. Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

 

2

   September 23, 2011



--------------------------------------------------------------------------------

2.4     Fees. Borrower shall pay to Bank the following:

(a)     Facility Fee. On the Closing Date, a fee equal to Twenty Five Thousand
Dollars ($25,000), which shall be nonrefundable (and the commitment fee
previously paid by Borrower, receipt of which hereby is acknowledged by Bank,
shall be credited in full against such fee);

(b)     Prepayment Fee. The Prepayment Fee, if and when due;

(c)     Final Payment. The Final Payment, when due; and

(d)     Bank Expenses. On the Closing Date, all Bank Expenses incurred through
the Closing Date, and, after the Closing Date, all Bank Expenses, as and when
they become due.

2.5     Term. This Agreement shall become effective on the Closing Date and,
subject to Section 13.8, shall continue in full force and effect for so long as
any Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

3.     CONDITIONS OF LOANS.

3.1     Conditions Precedent to Initial Credit Extension. The obligation of Bank
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a)     this Agreement, duly executed by Borrower;

(b)     an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c)     UCC National Form Financing Statement;

(d)     agreement to furnish insurance;

(e)     payment of the Bank Expenses then due specified in Section 2.4;

(f)     current SOS Reports indicating that except for Permitted Liens, there
are no other security interests or Liens of record in the Collateral;

(g)     current financial statements, including audited statements for
Borrower’s most recently ended fiscal year, together with an unqualified
opinion, company prepared consolidated balance sheets and income statements for
the most recently ended month in accordance with Section 6.2, and such other
updated financial information as Bank may reasonably request;

(h)     current Compliance Certificate in accordance with Section 6.2;

(i)     a Warrant in form and substance satisfactory to Bank;

(j)     a Collateral Information Certificate;

(k)    subject to Section 6.6, securities and/or deposit account control
agreements with respect to any accounts permitted hereunder to be maintained
outside Bank;

(l)     an Automatic Debit Authorization; and

 

3

   September 23, 2011



--------------------------------------------------------------------------------

(m)     such other documents or certificates, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate.

3.2     Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions: the representations and warranties
contained in Article 5 shall be true and correct in all material respects on and
as of the date of such Payment/Advance Form and on the effective date of each
Credit Extension as though made at and as of each such date, and no Event of
Default shall have occurred and be continuing, or would exist after giving
effect to such Credit Extension (provided, however, that those representations
and warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date). The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2.

4.     CREATION OF SECURITY INTEREST.

4.1     Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Borrower also
hereby agrees not to sell, transfer, assign, mortgage, pledge, lease, grant a
security interest in, or encumber any of its Intellectual Property, except in
connection with Permitted Liens and Permitted Transfers. Notwithstanding any
termination of this Agreement, Bank’s Lien on the Collateral shall remain in
effect for so long as any Obligations are outstanding.

4.2     Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Any such
financing statements may be filed by Bank at any time in any jurisdiction
whether or not Revised Article 9 of the Code is then in effect in that
jurisdiction. Borrower shall from time to time endorse and deliver to Bank, at
the request of Bank, all Negotiable Collateral and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Bank chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) obtain an
acknowledgment, in form and substance satisfactory to Bank, of the bailee that
the bailee holds such Collateral for the benefit of Bank, and (ii) obtain
“control” of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding.

4.3     Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

 

4

   September 23, 2011



--------------------------------------------------------------------------------

5.     REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1     Due Organization and Qualification. Borrower and each Subsidiary is an
entity duly existing under the laws of the jurisdiction in which it is organized
and qualified and licensed to do business in any state in which the conduct of
its business or its ownership of property requires that it be so qualified,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Effect.

5.2     Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s organizational documents, nor will they constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement by which it is bound, except to the extent such
default would not reasonably be expected to cause a Material Adverse Effect.

5.3     Collateral. Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. All
Collateral (other than (x) movable items of personal property (such as laptop
computers) having an aggregate book value not to exceed Fifty Thousand Dollars
($50,000) at any time and (y) laboratory Equipment having an aggregate book
value not to exceed Two Hundred Thousand Dollars ($200,000) at any single
location) is located solely in the Collateral States. All Inventory is in all
material respects of good and merchantable quality, free from all material
defects, except for Inventory for which adequate reserves have been made. Except
as set forth in the Schedule, none of the Collateral is maintained or invested
with a Person other than Bank or Bank’s Affiliates.

5.4     Intellectual Property. Borrower is the sole owner of Borrower’s owned
Intellectual Property, except for licenses granted by Borrower to its customers
in the ordinary course of business. To the best of Borrower’s knowledge, each of
the Copyrights, Trademarks and Patents is valid and enforceable, and no part of
the Intellectual Property has been judged invalid or unenforceable, in whole or
in part, and no claim has been made to Borrower that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim could not reasonably be expected to cause a Material Adverse
Effect.

5.5     Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof.

5.6     Actions, Suits, Litigation, or Proceedings. Except as set forth in the
Schedule, there are no actions, suits, litigation or proceedings, at law or in
equity, pending by or against Borrower or any Subsidiary before any court,
administrative agency, or arbitrator in which a likely adverse decision could
reasonably be expected to have a Material Adverse Effect.

5.7    No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.

5.8     Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.

 

5

   September 23, 2011



--------------------------------------------------------------------------------

5.9     Compliance with Laws and Regulations. Borrower and each Subsidiary have
met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could reasonably be expected to have a Material
Adverse Effect. Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940. Borrower is not engaged principally, or as one of the
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T and U
of the Board of Governors of the Federal Reserve System). Borrower has complied
in all material respects with all the provisions of the Federal Fair Labor
Standards Act. Borrower is in compliance with all environmental laws,
regulations and ordinances except where the failure to comply is not reasonably
likely to have a Material Adverse Effect. Borrower has not violated any
statutes, laws, ordinances or rules applicable to it, the violation of which
could reasonably be expected to have a Material Adverse Effect. Borrower and
each Subsidiary have filed or caused to be filed all tax returns required to be
filed, and have paid, or have made adequate provision for the payment of, all
taxes reflected therein except those being contested in good faith with adequate
reserves under GAAP or where the failure to file such returns or pay such taxes
could not reasonably be expected to have a Material Adverse Effect.

5.10     Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.

5.11     Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

5.12     Inbound Licenses. Except as disclosed on the Schedule, Borrower is not
a party to, nor is bound by, any inbound license or other agreement, the
failure, breach, or termination of which could reasonably be expected to cause a
Material Adverse Effect, or that prohibits or otherwise restricts Borrower from
granting a security interest, to the extent contemplated by this Agreement, in
Borrower’s interest in such license or agreement or any other property.

5.13     Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

6.     AFFIRMATIVE COVENANTS.

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:

6.1     Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ organizational existence and good standing in the
Borrower State, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect, and shall furnish to Bank the organizational
identification number issued to Borrower by the authorities of the jurisdiction
in which Borrower is organized, if applicable. Borrower shall meet, and shall
cause each Subsidiary to meet, the minimum funding requirements of ERISA with
respect to any employee benefit plans subject to ERISA. Borrower shall comply in
all material respects with all applicable Environmental Laws, and maintain all
material permits, licenses and approvals required thereunder where the failure
to do so could reasonably be expected to have a Material Adverse Effect.
Borrower shall comply, and shall cause each Subsidiary to comply, with all
statutes, laws, ordinances and government rules and regulations to which it is
subject, and shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which or
failure to comply with which would reasonably be expected to have a Material
Adverse Effect.

 

6

   September 23, 2011



--------------------------------------------------------------------------------

6.2     Financial Statements, Reports, Certificates. Borrower shall deliver to
Bank: (i) as soon as available, but in any event within (x) thirty (30) days
after the end of each calendar month, and (y) forty-five (45) days after the end
of each calendar quarter, a company prepared consolidated (and, if and when
Borrower creates or acquires any Subsidiaries, consolidating) balance sheet and
income statement covering Borrower’s operations during such period, in a form
reasonably acceptable to Bank and certified by a Responsible Officer; (ii) as
soon as available, but in any event within one hundred twenty (120) days after
the end of Borrower’s fiscal year, audited consolidated (and, if and when
Borrower creates or acquires any Subsidiaries, consolidating) financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an opinion which is unqualified (or qualified only based upon a
lack of twelve (12) months’ cash) or otherwise consented to in writing by Bank
on such financial statements of PriceWaterhouse Coopers or such other
independent certified public accounting firm reasonably acceptable to Bank;
(iii) if applicable, copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt and all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission; (iv) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Borrower or
any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of One Hundred Thousand Dollars ($100,000) or more; (v) promptly upon
receipt in final form, each management letter prepared by Borrower’s independent
certified public accounting firm regarding Borrower’s management control
systems; (vi) as soon as available, but in any event not later than January 31
of each calendar year, Borrower’s financial and business projections and budget
for such year, with evidence of approval thereof by Borrower’s board of
directors; and (vii) such budgets, sales projections, operating plans or other
financial information generally prepared by Borrower in the ordinary course of
business as Bank may reasonably request from time to time.

(a)     Within thirty (30) days after the last day of each month, Borrower shall
deliver to Bank a Compliance Certificate certified as of the last day of the
applicable month and signed by a Responsible Officer in substantially the form
of Exhibit D hereto.

(b)     Immediately upon becoming aware of the occurrence or existence of an
Event of Default hereunder, a written statement of a Responsible Officer setting
forth details of the Event of Default, and the action which Borrower has taken
or proposes to take with respect thereto.

(c)     Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every six (6) months unless an Event
of Default has occurred and is continuing.

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, and the Compliance
Certificate, each bearing the physical signature of the Responsible Officer.

6.3     Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date. Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims involving more than One Hundred Thousand Dollars
($100,000).

6.4     Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is

 

7

   September 23, 2011



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and is reserved against (to
the extent required by GAAP) by Borrower.

6.5     Insurance.

(a)     Borrower, at its expense, shall keep the Collateral insured against loss
or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain liability and other
insurance in amounts and of a type that are customary to businesses similar to
Borrower’s.

(b)     All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Bank. All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least twenty (20) days notice to Bank
before canceling its policy for any reason. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest. If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.

6.6     Accounts. Borrower shall maintain its primary depository and operating
accounts with Bank and at least eighty percent (80%) of the dollar value of
Borrower’s investment accounts with Bank or Bank’s Affiliates; provided that all
accounts permitted hereunder to be maintained outside Bank shall, within thirty
(30) days of the Closing Date, be (i) closed and the balances therein
transferred to accounts with Bank or Bank’s Affiliates, or (ii) subject to
control agreements in form and content reasonably acceptable to Bank.
Notwithstanding the foregoing, with respect to Borrower’s account with Silicon
Valley Bank, ending in 6022 (the “SVB Account”), Borrower shall not be required
to (x) close the SVB Account before June 30, 2012, or (y) deliver to Bank a
control agreement with respect thereto.

6.7     Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:

(a)     Performance to Plan. Revenues shall be at least eighty percent (80%) of
the monthly projections that have been approved by Borrower’s Board of Directors
and attached as Annex I to the Schedule hereto, calculated on a trailing three
(3) month basis. Borrower shall deliver to Bank updated projections approved by
Borrower’s Board of Directors for the next fiscal year not more than thirty
(30) days following the end of Borrower’s current fiscal year.

6.8     Registration of Intellectual Property Rights.

(a)     Borrower shall register or cause to be registered on an expedited basis
(to the extent not already registered) with the United States Patent and
Trademark Office or the United States Copyright Office, as the case may be,
those registrable intellectual property rights now owned or hereafter developed
or acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.

(b)     Borrower shall give Bank prompt written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office and United States Copyright Office, including the
date of such filing and the registration or application numbers, if any.

(c)     Borrower shall give Bank prompt written notice of the filing of any
applications or registrations with the United States Copyright Office, including
the title of such intellectual property rights to be

 

8

   September 23, 2011



--------------------------------------------------------------------------------

registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed.

(d)     Borrower shall use commercially reasonable efforts to (i) protect,
defend and maintain the validity and enforceability of the Trademarks, Patents,
Copyrights, and trade secrets, (ii) detect infringements of the Trademarks,
Patents and Copyrights and promptly advise Bank in writing of material
infringements detected and (iii) not allow any material Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public without the
written consent of Bank, which shall not be unreasonably withheld.

6.9     Consent of Inbound Licensors. Prior to entering into or becoming bound
by any inbound license or agreement (other than over-the-counter software that
is commercially available to the public), the failure, breach, or termination of
which could reasonably be expected to cause a Material Adverse Effect, Borrower
shall in good faith take commercially reasonable actions to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for
(A) Borrower’s interest in such licenses or contract rights to be deemed
Collateral and for Bank to have a security interest in it that might otherwise
be restricted by the terms of the applicable license or agreement, whether now
existing or entered into in the future, and (B) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents, provided, however, that the failure to obtain any such consent
or waiver shall not constitute a default under this Agreement.

6.10     Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Bank of the creation or acquisition of such new Subsidiary
and take all such action as may be reasonably required by Bank to cause each
such domestic Subsidiary to guarantee the Obligations of Borrower under the Loan
Documents and grant a continuing pledge and security interest in and to the
collateral of such Subsidiary (substantially as described on Exhibit B hereto),
and Borrower shall grant and pledge to Bank a perfected security interest in the
stock, units or other evidence of ownership of each Subsidiary (whether foreign
or domestic).

6.11     Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

7.    NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent, which shall not be
unreasonably withheld:

7.1     Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, or subject to Section 6.6
of the Agreement, move cash balances on deposit with Bank to accounts opened at
another financial institution, other than Permitted Transfers.

7.2     Change in Name, Location, Executive Office, or Executive Management;
Change in Business; Change in Fiscal Year. Change its name or the Borrower State
or relocate its chief executive office without thirty (30) days prior written
notification to Bank; Borrower’s chief executive officer or chief financial
officer shall cease to be actively engaged in the management of Borrower unless
a replacement for such officer is approved by Borrower’s Board of Directors and
engaged by Borrower within ninety (90) days of such change; engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end.

7.3     Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or

 

9

   September 23, 2011



--------------------------------------------------------------------------------

substantially all of the capital stock or property of another Person, or enter
into any agreement to do any of the same, except where (i) such transactions do
not in the aggregate exceed One Hundred Thousand Dollars ($100,000) during any
fiscal year, (ii) no Event of Default has occurred, is continuing or would exist
after giving effect to such transactions, (iii) such transactions do not result
in a Change in Control, and (iv) Borrower is the surviving entity.

7.4    Indebtedness. Create, incur, assume, guarantee or be or remain liable
with respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.

7.5    Encumbrances. Create, incur, assume or allow any Lien with respect to any
of its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person that Borrower in the
future will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property.

7.6    Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (i) repurchase the stock of former employees
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, and (ii) repurchase the stock of former employees pursuant to stock
repurchase agreements by the cancellation of indebtedness owed by such former
employees to Borrower regardless of whether an Event of Default exists.

7.7    Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries to do so,
other than Permitted Investments, or maintain or invest any of its property with
a Person other than Bank or Bank’s Affiliates or permit any Subsidiary to do so
unless such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower. Further, Borrower
shall not enter into any license or agreement with any Prohibited Territory or
with any Person organized under or doing business in a Prohibited Territory.

7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9    Subordinated Debt. Make any payment in respect of any Subordinated Debt,
or permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt and the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision of any
document evidencing such Subordinated Debt, except in compliance with the terms
of the subordination agreement relating to such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.

7.10    Inventory and Equipment. Store the Inventory or the Equipment (other
than (x) movable items of personal property (such as laptop computers) having an
aggregate book value not to exceed Fifty Thousand Dollars ($50,000) at any time
and (y) laboratory Equipment having an aggregate book value not to exceed Two
Hundred Thousand Dollars ($200,000) at any single location) with a bailee,
warehouseman, or similar third party unless the third party has been notified of
Bank’s security interest and Bank (a) has received an acknowledgment from the
third party that it is holding or will hold the Inventory or Equipment for
Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Except for Inventory sold in
the ordinary course of business and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment (other than
(x) movable items of personal property (such as laptop computers) having an
aggregate book value not to exceed Fifty Thousand Dollars ($50,000) at any time
and (y) laboratory Equipment having an aggregate book value not to exceed Two
Hundred Thousand Dollars ($200,000) at any single location) only at the location
set forth in Section 10 and such other locations of which Borrower gives Bank
prior written notice and as to which Bank files a financing statement where
needed to perfect its security interest.

 

10

   September 23, 2011



--------------------------------------------------------------------------------

7.11    No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

8.    EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1    Payment Default. If Borrower fails to pay any of the Obligations when
due;

8.2    Covenant Default.

(a)    If Borrower fails to perform any obligation under Section 6.2, 6.4, 6.5,
6.6 or 6.7, or violates any of the covenants contained in Article 7 of this
Agreement; or

(b)    If Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between Borrower and
Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within ten (10) days
after Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, so long as Borrower continues to diligently attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default but no Credit Extensions will be
made;

8.3    Material Adverse Change. If there occurs any circumstance or
circumstances that could reasonably be expected to have a Material Adverse
Effect.

8.4    Defective Perfection. If Bank shall receive at any time following the
Closing Date an SOS Report indicating that except for Permitted Liens, Bank’s
security interest in any material part of the Collateral (determined in Bank’s
reasonable discretion, exercised from the perspective of a secured, commercial
lender) is not prior to all other security interests or Liens of record
reflected in the report;

8.5    Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within five (5) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within five (5) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);

8.6    Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding
is commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within thirty (30) days (provided that
no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

8.7    Other Agreements. If there is a default or other failure to perform in
any agreement to which Borrower is a party with a third party or parties
resulting in a right by such third party or parties, whether or

 

11

   September 23, 2011



--------------------------------------------------------------------------------

not exercised, to accelerate the maturity of any Indebtedness in an amount in
excess of One Hundred Thousand Dollars ($100,000) or that would reasonably be
expected to have a Material Adverse Effect;

8.8    Subordinated Debt. If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;

8.9    Judgments; Settlements. If a judgment or judgments for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of the judgment); or
if a settlement or settlements is agreed upon for an amount individually or in
the aggregate of at least Three Hundred Fifty Thousand Dollars ($350,000).

8.10    Change in Control. If Borrower suffers or permits a Change in Control.

8.11    Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

9.    BANK’S RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

(a)    Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.6
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

(b)    Demand that Borrower (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn, and (ii) pay in advance all
Letter of Credit fees scheduled to be paid or payable over the remaining term of
the Letters of Credit, and Borrower shall promptly deposit and pay such amounts;

(c)    Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

(d)    Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(e)    Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

(f)    Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, and (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

12

   September 23, 2011



--------------------------------------------------------------------------------

(g)    Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(h)    Sell the Collateral at either a public or private sale, or both, by way
of one or more contracts or transactions, for cash or on terms, in such manner
and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

(i)    Bank may credit bid and purchase at any public sale;

(j)    Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and

(k)    Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

9.2    Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.

9.3    Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

9.4    Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up

 

13

   September 23, 2011



--------------------------------------------------------------------------------

such reserves as Bank deems necessary to protect Bank from the exposure created
by such failure; or (c) obtain and maintain insurance policies of the type
discussed in Section 6.5 of this Agreement, and take any action with respect to
such policies as Bank deems prudent. Any amounts so paid or deposited by Bank
shall constitute Bank Expenses, shall be immediately due and payable, and shall
bear interest at the then applicable rate hereinabove provided, and shall be
secured by the Collateral. Any payments made by Bank shall not constitute an
agreement by Bank to make similar payments in the future or a waiver by Bank of
any Event of Default under this Agreement.

9.5    Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

9.6    No Obligation to Pursue Others. Bank has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower. Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

9.7    Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

9.8    Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

10.    NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:

      diaDexus, Inc.       343 Oyster Point Blvd.       South San Francisco, CA
94080       Attn: Chief Financial Officer       FAX: (650) 246-6499

 

If to Bank:

      Comerica Bank       M/C 7578       39200 Six Mile Rd.       Livonia, MI
48152       Attn: National Documentation Services

 

with a copy to:

      Comerica Bank       250 Lytton Avenue, 3rd Floor       Palo Alto, CA 94301
      Attn: Brian G. Demmert, Senior Vice President       FAX: 650) 462-6049

 

14

   September 23, 2011



--------------------------------------------------------------------------------

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

11.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the State and Federal courts located in the State of California.
THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE
EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

12.    REFERENCE PROVISION.

12.1    In the event the Jury Trial Waiver set forth above is not enforceable,
the parties elect to proceed under this Judicial Reference Provision.

12.2    With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
“Court”).

12.3    The matters that shall not be subject to a reference are the following:
(i) foreclosure of any security interests in real or personal property,
(ii) exercise of selfhelp remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
Agreement does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses
(iii) and (iv). The exercise of, or opposition to, any of those items does not
waive the right of any party to a reference pursuant to this Agreement.

12.4    The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.

12.5    The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

12.6    The referee will have power to expand or limit the amount and duration
of discovery. The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide

 

15

   September 23, 2011



--------------------------------------------------------------------------------

requested discovery for any reason whatsoever. Unless otherwise ordered based
upon good cause shown, no party shall be entitled to “priority” in conducting
discovery, depositions may be taken by either party upon seven (7) days written
notice, and all other discovery shall be responded to within fifteen (15) days
after service. All disputes relating to discovery which cannot be resolved by
the parties shall be submitted to the referee whose decision shall be final and
binding.

12.7    Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

12.8    The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

12.9    If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

12.10    THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

13.    GENERAL PROVISIONS.

13.1    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion. Bank shall
have the right without the consent of or notice to Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.

13.2    Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement and/or the Loan Documents;
and (b) all losses or Bank Expenses in any way suffered, incurred, or paid by
Bank, its officers, employees and

 

16

   September 23, 2011



--------------------------------------------------------------------------------

agents as a result of or in any way arising out of, following, or consequential
to transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys fees and expenses),
except for liabilities or losses caused by Bank’s gross negligence or willful
misconduct.

13.3    Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

13.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.5    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.

13.6    Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing signed by the
parties. All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

13.7    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

13.8    Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make any Credit Extension to
Borrower. The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

13.9    Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Loans, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, (iv) as may be required in connection with the examination, audit or
similar investigation of Bank, (v) to Bank’s accountants, auditors and
regulators, and (vi) as Bank may determine in connection with the enforcement of
any remedies hereunder. Confidential information hereunder shall not include
information that either: (a) is in the public domain or in the knowledge or
possession of Bank when disclosed to Bank, or becomes part of the public domain
after disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank
by a third party, provided Bank does not have actual knowledge that such third
party is prohibited from disclosing such information.

[Balance of Page Intentionally Left Blank]

 

17

   September 23, 2011



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

diaDexus, Inc. By: /s/ James P. Panek                                        
        

Name: James P. Panek                                                 

Title: CEO                                                                 

COMERICA BANK By: /s/ Brian Demmert                                       
         

Name: Brian Demmert                                                 

Title: SVP                                                                     

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Cash” means unrestricted cash and cash equivalents.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9406 and 9408 of the Code), (ii) the granting of a security
interest therein is contrary to applicable law, provided that upon the cessation
of any such restriction or prohibition, such property shall automatically become
part of the Collateral, or (iii) constitutes the capital stock of a controlled
foreign corporation (as defined in the IRC), in excess of sixty five percent
(65%) of the voting power of all classes of capital stock of such controlled
foreign corporations entitled to vote; provided that in no case shall the
definition of “Collateral” exclude any Accounts, proceeds of the disposition of
any property, or general intangibles consisting of rights to payment.

 

1

   September 23, 2011



--------------------------------------------------------------------------------

“Collateral State” means the state or states where the Collateral is located,
which is California.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Extension” means the Growth Capital Advance or any other extension of
credit by Bank to or for the benefit of Borrower hereunder.

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due and payable to
Bank on the earliest to occur of (a) the Maturity Date, or (b) the acceleration
of the Growth Capital Advance, or (c) the prepayment of the Growth Capital
Advance pursuant to Section 2.1(b)(iv) or (v), equal to One Hundred Thousand
Dollars ($100,000).

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

“Growth Capital Advance” means a cash advance or cash advances under the Growth
Capital Line.

“Growth Capital Interest Only End Date” means September 22, 2012.

“Growth Capital Line” means a Credit Extension of Five Million Dollars
($5,000,000).

“Growth Capital Maturity Date” means September 23, 2015.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters

 

2

   September 23, 2011



--------------------------------------------------------------------------------

of credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:



(a) Copyrights, Trademarks and Patents;

 

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

(c) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

 

(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(e) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; and

 

(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” means all present and future inventory in which Borrower has any
interest.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means (i) a material adverse change in Borrower’s
business, operations or condition (financial or otherwise), or (ii) a material
impairment in the prospect of repayment of all or any portion of the Obligations
or in otherwise performing Borrower’s obligations under the Loan Documents,
(iii) a material impairment in the perfection, value or priority of Bank’s
security interests in the Collateral.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses, the Prepayment
Fee, the Final Payment and other amounts owed to Bank by Borrower pursuant to
this Agreement or any other agreement, whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the

 

3

   September 23, 2011



--------------------------------------------------------------------------------

commencement of an Insolvency Proceeding and including any debt, liability, or
obligation owing from Borrower to others that Bank may have obtained by
assignment or otherwise.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

 

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

 

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

(c) Indebtedness not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate in any fiscal year of Borrower secured by a lien described in
clause (c) of the defined term “Permitted Liens,” provided such Indebtedness
does not exceed the lesser of the cost or fair market value of the equipment
financed with such Indebtedness;

 

(d) Subordinated Debt;

 

(e) Indebtedness to trade creditors incurred in the ordinary course of business;
and

 

(f) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

“Permitted Investment” means:

 

(a) Investments existing on the Closing Date disclosed in the Schedule;

 

(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) Bank’s certificates of deposit
maturing no more than one (1) year from the date of investment therein, and
(iv) Bank’s money market accounts;

 

(c) Repurchases of stock from former employees or directors of Borrower under
the terms of applicable repurchase agreements (i) in an aggregate amount not to
exceed One Hundred Thousand Dollars ($100,000) in any fiscal year, provided that
no Event of Default has occurred, is continuing or would exist after giving
effect to the repurchases, or (ii) in any amount where the consideration for the
repurchase is the cancellation of indebtedness owed by such former employees to
Borrower regardless of whether an Event of Default exists;

 

(d) Investments accepted in connection with Permitted Transfers;

 

(e) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year;

 

(f)

Investments not to exceed (i) Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate in any fiscal year consisting of travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) One Hundred Thousand Dollars ($100,000) in the

 

4

   September 23, 2011



--------------------------------------------------------------------------------

  aggregate in any fiscal year consisting of loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plan agreements approved by
Borrower’s Board of Directors;

 

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

 

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary; and

 

(i) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year.

“Permitted Liens” means the following:

 

(a) Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Advances) or arising
under this Agreement or the other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves, provided the
same have no priority over any of Bank’s security interests;

 

(c) Liens not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate in any fiscal year (i) upon or in any Equipment (acquired or held by
Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
Equipment;

 

(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

 

(e) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 (attachment) or 8.9
(judgments); and

 

(f) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions to secured standard fees
for deposit services charged by, but not financing made available by such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit accounts.

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

 

(a) Inventory in the ordinary course of business;

 

(b) Non-exclusive licenses and similar arrangements for the use of the property
of Borrower or its Subsidiaries in the ordinary course of business;

 

(c) Worn-out or obsolete Equipment;

 

5

   September 23, 2011



--------------------------------------------------------------------------------

(d) Transfers of Equipment in connection with sale-leaseback transactions in
which Borrower is the beneficiary;

 

(e) The Equipment set forth on Annex II hereto; or

 

(f) Other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed One Hundred Thousand Dollars ($100,000) during any fiscal year.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prepayment Fee” means with respect to the Growth Capital Advance subject to
prepayment prior to the Growth Capital Maturity Date, whether by mandatory or
voluntary prepayment, acceleration or otherwise, an additional fee payable to
Bank in amount equal to:

(i) for a prepayment made on or after the Closing Date through and including the
first anniversary thereof, one percent (1.00%) of the principal amount of the
Growth Capital Advance prepaid; and

(ii) for a prepayment made thereafter, no Prepayment Fee shall be applicable.

“Prohibited Territory” means any person or country listed by the Office of
Foreign Assets Control of the United States Department of Treasury as to which
transactions between a United States Person and that territory are prohibited.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer or the Controller of Borrower.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the stock, limited liability company interest or joint
venture of which by the terms thereof ordinary voting power to elect the Board
of Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

 

6

   September 23, 2011



--------------------------------------------------------------------------------

DEBTOR

     diaDexus, Inc.

SECURED PARTY:

     COMERICA BANK

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment. All terms above have the meanings
given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

Notwithstanding the foregoing, the Collateral shall not include (x) any
copyrights, patents, trademarks, trade names, trade secrets, service marks,
domain names and registrations, applications, renewals and extensions therefor,
now owned or hereafter acquired, or other proprietary rights in technology, or
any claims for damages by way of any past, present and future infringement of
any of the foregoing (collectively, the “Intellectual Property”); provided,
however, that the Collateral shall include all accounts and general intangibles
that consist of rights to payment from the sale, licensing or disposition of all
or any part of, or rights in, the Intellectual Property (the “Rights to
Payment”); or (y) any property (i) which is nonassignable by its terms without
the consent of the licensor thereof or another party (but only to the extent
such prohibition on transfer is enforceable under applicable law, including,
without limitation, Sections 9406 and 9408 of the Code), or (ii) to the extent
the granting of a security interest therein is contrary to applicable law,
provided that upon the cessation of any such restriction or prohibition, such
property shall automatically become part of the Collateral. Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of September 23, 2011, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment.

 

7

  



--------------------------------------------------------------------------------

EXHIBIT C

TECHNOLOGY & LIFE SCIENCES DIVISION

LOAN ANALYSIS

LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00* P.M., P.S.T.

DEADLINE FOR EQUIPMENT ADVANCES IS 3:00 P.M., P.S.T.**

DEADLINE FOR WIRE TRANSFERS IS 1:30 P.M., P.S.T.

*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
P.S.T.

**Subject to 3 day advance notice.

 

To: Loan Analysis   DATE:         TIME:    

FAX #: (650) 462-6061

         

 

          FROM:        

TELEPHONE REQUEST (For Bank Use Only):

        Borrower’s Name          

FROM:

        The following person is authorized to request the loan payment
transfer/loan advance on the designated account and is known to me.          
Authorized Signer’s Name           FROM:                     Authorized
Signature (Borrower)      

Authorized Request & Phone #

          PHONE #:                          

Received by (Bank) & Phone #

    FROM ACCOUNT#:              

(please include Note number, if applicable)

          TO ACCOUNT #:          

Authorized Signature (Bank)

   

(please include Note number, if applicable)

           

 

REQUESTED TRANSACTION TYPE

 

  REQUESTED DOLLAR AMOUNT       For Bank Use Only PRINCIPAL INCREASE* (ADVANCE)
  $                                                                Date Rec’d:  
    PRINCIPAL PAYMENT (ONLY)   $                           
                                    Time:                 Comp. Status:   YES  
NO OTHER INSTRUCTIONS:         Status Date:             Time:            
Approval:                                    

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of the
telephone request for and advance confirmed by this Borrowing Certificate;
provided, however, that those representations and warranties the date expressly
referring to another date shall be true, correct and complete in all material
respects as of such date.

 

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE)    YES
   NO If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS  

Fed Reference Number

 

  Bank Transfer Number The items marked with an asterisk (*) are required to be
completed.

*Beneficiary Name

   

*Beneficiary Account Number

   

*Beneficiary Address

   

Currency Type

  US DOLLARS ONLY

*ABA Routing Number (9 Digits)

   

*Receiving Institution Name

   

*Receiving Institution Address

   

*Wire Amount

  $    



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:    Comerica Bank    Technology & Life
Sciences Division    Loan Analysis Department    Five Palo Alto Square, Suite
800    3000 El Camino Real    Palo Alto, CA 94306    Phone: (650) 846-6820   
Fax: (650) 462-6061

FROM:                 diaDexus, Inc.

The undersigned authorized Officer of diaDexus, Inc. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending
                                                  with all required covenants,
including without limitation the ongoing registration of intellectual property
rights in accordance with Section 6.8, except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof. Attached herewith are
the required documents supporting the above certification. The Officer further
certifies that all quarterly and annual financial statements attached are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

REPORTING COVENANTS    REQUIRED    COMPLIES Company Prepared Monthly F/S   
Monthly, w/in 30 days    YES    NO Company Prepared Quarterly F/S    Quarterly,
w/in 45 days    YES    NO Compliance Certificate    Monthly, within 30 days   
YES    NO CPA Audited, Unqualified F/S    Annually, within 120 days of FYE   
YES    NO Annual Business Plan (incl. operating budget)    By 1/31    YES    NO
Audit    Semi-annual    YES    NO 10-Q    Quarterly, within 5 days of SEC filing
(50 days)    YES    NO 10-K    Annually, within 5 days of SEC filing (95 days)
   YES    NO Total amount of Borrower’s cash and investments    Amount:
$                                                         YES    NO Total amount
of Borrower’s cash and investments maintained with Bank    Amount:
$                                                         YES    NO

 

REPORTING COVENANTS    DESCRIPTION    APPLICABLE Legal Action > $100,000 (Sect.
6.2(iv))    Notify promptly upon notice                                         
YES    NO Inventory Disputes > $100,000 (Sect. 6.3)    Notify promptly upon
notice                                          YES    NO Mergers & Acquisitions
> $100,000 (Sect. 7.3)    Notify promptly upon
notice                                          YES    NO Cross default with
other agreements    Notify promptly upon
notice                                          YES    NO > $100,000 (Sect. 8.7)
      YES    NO Judgment > $100,000 (Sect. 8.9)    Notify promptly upon
notice                                          YES    NO



--------------------------------------------------------------------------------

FINANCIAL COVENANTS

 

   REQUIRED    ACTUAL    COMPLIES

TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED:

 

      Minimum Revenues (Performance to Plan)    80% of Plan*   
                %    YES    NO

OTHER COVENANTS

 

   REQUIRED    ACTUAL    COMPLIES Permitted Indebtedness for equipment leases   
<$250,000         YES    NO Permitted Investments for stock repurchase   
<$100,000         YES    NO Permitted Investments for subsidiaries    <$100,000
        YES    NO Permitted Investments for employee loans    <$250,000        
YES    NO Permitted Investments for joint ventures    <$100,000         YES   
NO Permitted Liens for equipment leases    <$250,000         YES    NO Permitted
Transfers    <$100,000**         YES    NO

 

* See Annex I to Schedule of Exceptions

 

** See also Annex II to Schedule of Exceptions

Please Enter Below Comments Regarding Violations:

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

 

Authorized Signer

 

Name:

 

Title:



--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

TO LOAN AND SECURITY AGREEMENT

Permitted Indebtedness (Exhibit A)

Premium Finance Agreement, Disclosure Statement and Security Agreement, by and
between diaDexus, Inc. and Imperial Credit Corporation; provided that Borrower’s
aggregate liability thereunder does not exceed $150,000.

Permitted Investments (Exhibit A)

None.

Permitted Liens (Exhibit A)

Lien on insurance premiums granted pursuant to the Premium Finance Agreement,
Disclosure Statement and Security Agreement, by and between diaDexus, Inc. and
Imperial Credit Corporation; provided that Borrower’s aggregate liability
thereunder does not exceed $150,000.

Prior Names (Section 5.5)

VaxGen, Inc.

Litigation (Section 5.6)

None.

Inbound Licenses (Section 5.12)

Collaboration and License Agreement, dated as of September 2, 1997 (the
“Collaboration Agreement”), by and among diaDexus, LLC, SmithKline Beecham
Corp., SmithKline Beecham p.l.c., and Incyte Pharmaceuticals, Inc.

Amendment No. 1 to the Collaboration Agreement, dated as of February , 1998.

Amendment No. 2 to the Collaboration Agreement, dated as of July , 1998.

Amendment to the Collaboration Agreement, dated as of May 4, 1999.

Amendment No. 3 to the Collaboration Agreement, dated as of July 28, 1999.

Amendment No. 4 to the Collaboration Agreement, dated as of February 17, 2000.

Letter Amendment to Collaboration Agreement, dated as of March 30, 2000.

[*]

Side Letter to the License Agreement, dated as of February 28, 2005.

[*]

Diagnostics License Agreement, dated December 9, 2004, by and between diaDexus,
Inc. and ICOS Corp.

[*]

[*]

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[*]

SB/HGS Diagnostic License Agreement, effective as of July 24, 1997, by and among
SmithKline Beecham Corp., SmithKline Beecham p.l.c. and Human Genome Services,
Inc.

[*]

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ANNEX I

(Board of Directors-approved Monthly Projections)

[hard copy to be attached]

 

1

  



--------------------------------------------------------------------------------

[*]

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2

  



--------------------------------------------------------------------------------

ANNEX II

(Equipment which may be disposed of as Permitted Transfer)

[hard copy to be attached]

 

1

  



--------------------------------------------------------------------------------

diaDexus, Inc.

Assets Held For Sale - Details

As of September 14, 2011

 

Description

Cabinets x 18

Buffer Preparation Tank 2000L, SS w/Agitator A-2100, jacketed

Buffer Prep Tank w/ Lighning EV1PFloor Mount Agitator - A2110 w/ portable tank,
Buffer Prep Tank Control panel pH/conductivity monitoring

Floor Scale - SC2100

Safeaire Hood

Balance SG16001, 16,100 gram capacity X 1 gram readability, or 3200 g at .1
gram, 360mm X280MM pan size

HOT PLATE/STIR,10X10 120VPC620

Climet Particle Counter CI-450

Portable return pump w/ cart

8’ Biosafety Cabinet, 541934 sn 10774ClassIIA A/BC 2003 model

5’ Baker Co, edgeguard, laminar Flow Hood and blue Pump

BALANCE SG16001, 16,100 gram capacity X 1 gram readability, or 3200 g at .1
gram, 360mm X280MM pan size

Wave Warmer/Mixer - 20/50EH

Climet Particle Counter CI-450

Climet Particle Counter CI-450

Climet Particle Counter CI-450

200L Bioreactor with a master flex easy load pump drive and 7 Watson Marlow
pumps (two blue 300 series, three yellow 600series, two dark blue 700 series)

1000L Bioreactor - R-1400

1000 L BRX agitator

Baldor Pump with Cart

STFIR, Tube Fuser (1/4”,3/8”,1/2”, 3/4”)

PHI 660 PH MTR,BNCHTP,PH,MV

Micro Osmometer Series 3300

Liftoflex Lift - Series 20500, 275 lbs max

Millipore Integritest ITX Exacta - Filter Integrity Tester

Millipore Integritest ITX Exacta - Filter Integrity Tester

Precision Water Bath

Scale PG10003-2

Barnstead MaxQ4000 Shaker E Class

60 cm diameter column

Small column press

60 cm diameter column

60 cm diameter column

Millipore K Prime 400

Millipore K Prime 400

Slurry Vessel

PHI 660 PH MTR,BNCHTP,PH,MV

Wave Rocker 20/50 EH

Sartorius Scale

Floor Scale

Lynx Floor Scale

Levtech Monarch Mixer

Levtech Monarch Mixer

Millipore K Prime 40-II

Millipore TFF

BALANCE SG16001, 16,100 gram capacity X 1 gram readability, or 3200 g at .1
gram, 360mm X280MM pan size

Millipore Isopak Slurry Transfer Skid

Harvest Storage Vessel - V1530, 1,500 lt.

Agitator for V1530

Harvest Storage Vessel Vent Filter - F1530



--------------------------------------------------------------------------------

diaDexus, Inc.

Assets Held For Sale - Details

As of September 14, 2011

 

Description

Harvest Storage Vessel Filter - F1540

UF/DF Skid - TFF2400

Harvest Depth Filter System- F1520

Disc Stack BTPX-205 steam-sterilizable centrifuge, cell separation up to 1200
L/hour and Containment tank

Fristam Pump with cart

Upstream Autoclave - AUT3200

Clean Steam Sampler

Millipore Millistak + Pod holder

COP Tank 200 Gallon

500L SS bin for buffers (x16)

200L SS bin for buffers (x4)

Plastic Resin Bins (x8)

Resin Bin holders (x8)

Plastic Carboys (x5)

Millipore Filter housings - Quantity (x8)

5’, Purifier, Class II Biosafety Cabinet,

8’, 36212/36213, Type II Bio Safety Hood

8’, 36212/36213, Type II Bio Safety Hood

8’, 36212043726, Type II Bio Safety Hood

5’ Fume Hood w/ Cabinet, 2 each

5’ Fume Hood w/ Cab., 4 each

45 Gallon, A145, Flammable Cab, 3 each

8’ Steriguard, SQ600-SL-44090V

6’, Purifier, Class II, Biosafety Cabinet

6’, 36212043726, Type II Biosafety Cabinets, 2 each

12 gal, Flammable Storage Cabinet

6’ Fume Hood w/ Cabinet

6’, 1186, Class II A/BB Biosafety cabinet

6’, 36212043726, Type II Biosafety Cabinet

Floor Scale - SC2100

GS-6KR, refrigerated table top centrifuge

SS Tank, Jacketed, 6,000liter

4 chamber distiller systems., Integrated by Flour Daniels2003 vintage, 700 L/hr
WFI & 1100 ponds of clean steam/hr,

DI Water System, 7 gals/min, 12,000 liter storage tank, 2 ea

Hydrogen Dewer

Cold Room

House Vacuum System w/ tank 2 ea. 50 Gallon/200 Gallon117 CFM, sn C-12690

Oil Free Air Compressor w/ Tank and Zander dryer

Neutralization System

Boiler, natural Gas, “Pro fire”, max 5,500 MBH, sn 9144 and 8502 2 ea.

Cold Room

180 Ton Chiller

CIP System

Electric walk-behind stacker

Electric walk-behind stacker

Forklift, Propane, low profile, hard wheel, 5800lb cap,



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of diaDexus, Inc.;
that the following is a true and correct copy of resolutions duly adopted by the
Board of Directors of the Corporation in accordance with its bylaws and
applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following                                          
       _(insert titles only) of the Corporation are/is authorized, for, on
behalf of, and in the name of the Corporation to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, from time to time, in an unlimited amount.

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Corporation made or drawn by or upon third parties, without limit as to
amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

  (d) Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation;

 

  (e) Issue a warrant or warrants to purchase the Corporation’s capital stock;
and

 

  (f) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, ,and any and all amendments or modifications thereto, any or all of
which may relate to all or to substantially all of the Corporation’s property
and assets.

 

2. Said Bank be and it is authorized and directed to pay the proceeds of any
such loans or discounts as directed by the persons so authorized to sign,
whether so payable to the order of any of said persons in their individual
capacities or not, and whether such proceeds are deposited to the individual
credit of any of said persons or not;

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Corporation.

 

4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6. The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

1



--------------------------------------------------------------------------------

NAME (Type or Print)    TITLE    SIGNATURE

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on
.                                             

Secretary

***

 

The Above Statements are Correct.

    SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN
SECRETARY WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

2



--------------------------------------------------------------------------------

COMERICA BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Growth Capital)

 

Name(s): diaDexus, Inc.

   Date: September 23, 2011

$5,000,000

   credited to deposit account No. ___________ when Growth Capital Advances are
requested or disbursed to Borrower by cashiers check or wire transfer

Amounts paid to others on your behalf:

$

   to Comerica Bank for Loan Fee

$

   to Comerica Bank for Document Fee

$

   to Comerica Bank for accounts receivable audit (estimate)

$

   to Bank counsel fees and expenses

$

   to _______________

$

   to _______________

$

   TOTAL (AMOUNT FINANCED)

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

 

  

 

Signature

   Signature

 

1



--------------------------------------------------------------------------------

LOGO [g225970g54z95.jpg]

Agreement to Furnish Insurance to Loan and Security Agreement

 

(Herein called “Bank”)

Borrower(s): diaDexus, Inc.

I understand that the Security Agreement or Deed of Trust which I executed in
connection with this transaction requires me to provide a physical damage
insurance policy including a Lenders Loss Payable Endorsement in favor of the
Bank as shown below, within ten (10) days from the date of this agreement.

The following minimum insurance must be provided according to the terms of the
security documents.

 

¨   AUTOMOBILES, TRUCKS, RECREATIONAL VEHICLES      x      MACHINERY &
EQUIPMENT: MISCELLANEOUS PERSONAL PROPERTY  

Comprehensive & Collision

    

Fire & Extended Coverage

 

Lender’s Loss Payable Endorsement

    

Lender’s Loss Payable Endorsement

      

¨    Breach of Warranty Endorsement

¨   BOATS      ¨      AIRCRAFT  

All Risk Hull Insurance

    

All Risk Ground & Flight Insurance

 

Lender’s Loss Payable Endorsement

    

Lender’s Loss Payable Endorsement

 

¨    Breach of Warranty Endorsement

    

¨    Breach of Warranty Endorsement

¨   MOBILE HOMES      ¨      REAL PROPERTY  

Fire, Theft & Combined Additional Coverage

    

Fire & Extended Coverage

 

Lender’s Loss Payable Endorsement

    

Lender’s Loss Payable Endorsement

 

¨    Earthquake

    

¨     All Risk Coverage

      

¨    Special Form Risk Coverage

      

¨    

x  

INVENTORY

    

¨    Earthquake

¨    Other                                                   
                         

¨  

Other

                                                      

I may obtain the required insurance from any company that is acceptable to the
Bank, and will deliver proof of such coverage with an effective date of
September 23, 2011 or earlier.

I understand and agree that if I fail to deliver proof of insurance to the Bank
at the address below, or upon the lapse or cancellation of such insurance, the
Bank may procure Lender’s Single Interest Insurance or other similar coverage on
the property. If the Bank procures insurance to protect its interest in the
property described in the security documents, the cost for the insurance will be
added to my indebtedness as provided in the security documents. Lender’s Single
Interest Insurance shall cover only the Bank’s interest as a secured party, and
shall become effective at the earlier of the funding date of this transaction or
the date my insurance was canceled or expired. I UNDERSTAND THAT LENDER’S SINGLE
INTEREST INSURANCE WILL PROVIDE ME WITH ONLY LIMITED PROTECTION AGAINST PHYSICAL
DAMAGE TO THE COLLATERAL, UP TO THE BALANCE OF THE LOAN, HOWEVER, MY EQUITY IN
THE PROPERTY WILL NOT BE INSURED. FURTHER, THE INSURANCE WILL NOT PROVIDE
MINIMUM PUBLIC LIABILITY OR PROPERTY DAMAGE INDEMNIFICATION AND DOES NOT MEET
THE REQUIREMENTS OF THE FINANCIAL RESPONSIBILITY LAW.

CALIFORNIA CIVIL CODE SECTION 2955.5. HAZARD INSURANCE DISCLOSURE: No lender
shall require a borrower, as a condition of receiving or maintaining a loan
secured by real property, to provide hazard insurance coverage against risks to
the improvements on that real property in an amount exceeding the replacement
value of the improvements on the property.

 

    Bank Address for Insurance Documents:                 

Comerica Bank – Collateral Operations, Mail Code 6514

            

1508 W. Mockingbird Lane

            

Dallas, Texas 75235

                   

 

39



--------------------------------------------------------------------------------

I acknowledge having read the provisions of this agreement, and agree to its
terms. I authorize the Bank to provide to any person (including any insurance
agent or company) any information necessary to obtain the insurance coverage
required.

 

OWNER(S) OF COLLATERAL:     DATED: September 23, 2011

 

   

 

 

   

 

 

    INSURANCE VERIFICATION

 

    Date       Phone         Agents Name       Person Talked To    

    Agents Address

   

    Insurance Company

   

    Policy Number(s)

   

    Effective Dates: From

      To:    

    Deductible $

      Comments:          

 

2



--------------------------------------------------------------------------------

    COMERICA BANK

AUTOMATIC DEBIT AUTHORIZATION

    Member FDIC

 

To: Comerica Bank

Re: Loan # ___________________________________

You are hereby authorized and instructed to charge account No.
_________________________ in the name of diaDexus, Inc.

 

for principal, interest and other payments due on above referenced loan as set
forth below and credit the loan referenced above.

X                Debit each interest payment as it becomes due according to the
terms of the Loan and

Security Agreement and any renewals or amendments thereof.

X                Debit each principal payment as it becomes due according to the
terms of the Loan and

Security Agreement and any renewals or amendments thereof.

X                Debit each payment for Bank Expenses as it becomes due
according to the terms of the Loan and

Security Agreement and any renewals or amendments thereof.

This Authorization is to remain in full force and effect until revoked in
writing.

 

                Borrower Signature

  

Date

 

    

September 23, 2011                    

 

    

September 23, 2011

 



--------------------------------------------------------------------------------

USA PATRIOT ACT

NOTICE

OF

CUSTOMER IDENTIFICATION

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

WHAT THIS MEANS FOR YOU: when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver’s license or other identifying
documents.

 

2



--------------------------------------------------------------------------------

DEBTOR    diaDexus, Inc.

 

SECURED PARTY:    COMERICA BANK

EXHIBIT A to UCC Financing Statement

COLLATERAL DESCRIPTION ATTACHMENT TO UCC NATIONAL FINANCING FORM

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment. All terms above have the meanings
given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

Notwithstanding the foregoing, the Collateral shall not include (x) any
copyrights, patents, trademarks, trade names, trade secrets, service marks,
domain names and registrations, applications, renewals and extensions therefor,
now owned or hereafter acquired, or other proprietary rights in technology, or
any claims for damages by way of any past, present and future infringement of
any of the foregoing (collectively, the “Intellectual Property”); provided,
however, that the Collateral shall include all accounts and general intangibles
that consist of rights to payment from the sale, licensing or disposition of all
or any part of, or rights in, the Intellectual Property (the “Rights to
Payment”); or (y) any property (i) which is nonassignable by its terms without
the consent of the licensor thereof or another party (but only to the extent
such prohibition on transfer is enforceable under applicable law, including,
without limitation, Sections 9406 and 9408 of the Code), or (ii) to the extent
the granting of a security interest therein is contrary to applicable law,
provided that upon the cessation of any such restriction or prohibition, such
property shall automatically become part of the Collateral. Notwithstanding the
foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of September 23, 2011, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment.